Citation Nr: 0525522	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his Custodian



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to March 
1946, and from August 1951 to April 1954.  The appellant is 
the veteran's custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge sitting in San Juan, Puerto Rico, 
in June 2003.  A transcript of that hearing has been made 
part of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The record shows that the veteran's service medical records 
(SMRs) were likely destroyed by the 1973 fire that occurred 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In cases such as this, VA has a "heightened" 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of this claim, then, must be undertaken with this duty in 
mind due to the special circumstances of this case.

The veteran has stated that he sustained a right shoulder 
injury when he fell while chasing the enemy in the Republic 
of Korea approximately in August 1952.  He believes that his 
current right shoulder disability is etiologically related to 
that fall, and to his having had to carry a rifle that 
weighed more than 50 pounds while in Korea.  At the June 2003 
hearing before the undersigned, the veteran stated that he 
knew an individual by the name of Jesús Suárez, who did not 
serve with him in Korea but could serve as a witness to his 
shoulder problems back in the early 1950's, as they met in 
New Jersey shortly after the veteran's return from Korea and 
were both later hospitalized at Fort Brook, in San Juan, 
Puerto Rico.  His representative specifically requested that 
the veteran be given an opportunity to obtain a statement 
from this individual.

It appears that at least the criterion of a current 
disability is met in this case:  A March 2003 VA examination 
report indicates that the veteran has chronic subluxation of 
the right shoulder, while a March 2002 VA record indicates 
that the veteran had shoulder pain secondary to a chronic 
rotator cuff tear.  Additionally, an earlier VA arthrogram 
report, dated in October 1997, reveals an impression of 
degenerative changes of the acromioclavicular joint space and 
extravasation of contrast material consistent with rotator 
cuff tear, in the right shoulder.

The Board is of the opinion that further development is 
warranted in order to determine whether the veteran is 
entitled to service connection for a right shoulder 
disability.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO/AMC should send to the 
veteran and his representative a letter 
giving him an opportunity to submit any 
additional medical and lay evidence 
pertaining to his right shoulder 
disability that is in his possession, to 
include a statement from Jesús Suárez 
concerning the veteran's right shoulder 
disability.  

2.  Thereafter, the RO/AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

